Law Offices Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA19103-7098 September 18, 2013 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: EGA Frontier Diversified Core Fund (the “Trust”) Amended Registration Statement on Form N-2 Dear Sir or Madam: On behalf of the Trust, and pursuant to Section 8 of the Investment Company Act of 1940, as amended (the “1940 Act”), and Section 6 of the Securities Act of 1933, as amended (the “1933 Act”), please find transmitted herewith for filing via the EDGAR system the Trust’s Pre-Effective Amendment No. 1 to the Registration Statement on Form N-2 (the “Pre-Effective Amendment”). The Pre-Effective Amendment is being filed for the purposes of: (i) responding to comments received from the Staff of the U.S. Securities and Exchange Commission (the “SEC”) on the Trust’s initial Registration Statement on Form N-2, which was filed with the SEC on December 24, 2012 and (ii) making certain other changes. Please contact me at (215) 564-8011 with any questions or comments relating to this filing. Very truly yours, /s/Michael D. Mabry Michael D. Mabry CC: Mary Cole Enclosure
